Citation Nr: 0011806	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-15 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE


1.  Entitlement to service connection for headaches due to 
trauma.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for peripheral 
neuropathy due to herbicide exposure.

5.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following an August 1997 decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for headaches, 
hearing loss, peripheral neuropathy due to herbicide 
exposure, PTSD, blood in the ears due to a concussion, a 
prostate disability, and nerves.  This matter also comes 
before the Board from a December 1997 RO decision that denied 
service connection for tinnitus.  After perfecting his appeal 
as to these issues, the veteran, in a February 1999 
statement, withdrew his claims of service connection for 
blood in the ears due to a concussion, a prostate disability, 
and nerves.  Thereafter, at the veteran's June 1999 personal 
hearing, the veteran and his representative indicated that 
the veteran's current claim of service connection for 
headaches was limited to a theory that they were caused by 
trauma (i.e., the claim is not based on a theory that 
headaches were caused by exposure to herbicides as was 
previously denied by the RO).  Accordingly, the issues on 
appeal are as stated on the title page of this decision.

(The claims of service connection for peripheral neuropathy 
due to herbicide exposure and PTSD will be addressed in the 
remand that follows this decision.)


FINDINGS OF FACT

1.  The veteran has chronic headaches that are likely the 
result of injury that occurred coincident with military 
service.

2.  The veteran has bilateral sensorineural hearing loss that 
began in service.

3.  The veteran's tinnitus is likely associated with his 
sensorineural hearing loss that began in service.


CONCLUSIONS OF LAW

1.  Chronic headaches are the result of injury incurred 
during military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

2.  Bilateral sensorineural hearing loss is the result of 
disease or injury incurred during military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.385 (1999).

3.  Tinnitus is the result of disease or injury incurred 
during military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veteran 
has chronic headaches, hearing loss, and tinnitus that were 
brought about by injuries sustained during his military 
service.  It is also requested that the veteran be afforded 
the benefit of the doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Headaches

The Board finds that, with application of the benefit-of-the-
doubt doctrine, a grant of service connection for chronic 
headaches is warranted.  The veteran testified at his June 
1999 personal hearing that he had had chronic headaches since 
his service in the Republic of Vietnam.  Specifically, he 
testified that he was subject to acoustic trauma while in 
combat and while performing his job as a combat engineer 
(i.e., he was near 105-millimeter howitzers and small-arms 
fire, as well as the detonation of explosive devices), and 
that he had had headaches since that time.  He also reported 
that on one occasion, in 1970, he awoke after a night of 
constant artillery fire to discover dried blood in both ears 
and down the side of his face.  Following this incident, he 
experienced frequently recurring pain in his head.

VA and private treatment records, as well as VA examination 
reports, dated from December 1981 to November 1997, were 
received by the RO.  These records show the veteran's 
complaints and/or treatment for headaches starting as early 
as December 1981.  The diagnoses included headaches, chronic 
headaches, vascular headaches, chronic tension headache, 
and/or migraine headaches.  Tellingly, a November 1991 VA 
treatment record included the veteran's claim that he had had 
headaches since being stationed in the Republic of Vietnam, 
his recollection that his ears began to bleed on one occasion 
after rapid shelling of the enemy, and the examiner's opinion 
that headaches were related to head injury in Vietnam.

The Board has considered the statements and arguments of the 
veteran as expressed at his personal hearing and written 
statements to the RO.  Initially, the Board acknowledges that 
lay witnesses are competent under the law to describe 
symptoms they have experienced and the Board is obligated to 
accept as true evidentiary assertions by the veteran (i.e., 
his claimed problems with headaches since exposure to cannon-
fire, gunfire, and explosions while in the Republic of 
Vietnam) for the purpose of determining whether a claim is 
well grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board 
notes that the medical evidence contained in the record on 
appeal includes a current diagnosis of chronic headaches.  
Additionally, the VA physician that conducted the November 
1991 evaluation of the veteran provided VA with an opinion 
directly linking the veteran's chronic headaches to his 
military service.  Significantly, the record on appeal is 
devoid of any medical opinion to contradict this opinion as 
to the origin of the veteran's headaches.  Accordingly, the 
Board finds not only that the claim is well grounded, but 
that the evidence of a medical nexus to military service is 
at least in relative equipoise.  Under such circumstances, 
the Board concludes that the evidence supports a grant of 
service connection for headaches due to trauma.  Colette v. 
Brown, 82 F.2d 389 (Fed. Cir. 1996); Hensley v. Brown, 
5 Vet. App. 155 (1993); 38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

Hearing Loss and Tinnitus

Initially, the Board notes that, with hearing loss claims, it 
is important to point out that VA may only find hearing loss 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Service medical records include a February 1968 entry 
examination that included an audiological examination.  
Specifically, the veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
0
0
LEFT
15
10
15
5
0

He also had puretone thresholds of 15 and 5 decibels at 6,000 
Hertz in the right and left ears, respectively.  Thereafter, 
a May 1970 treatment record showed that the veteran required 
an audiogram because of "chronic exposure to loud noises 
[and decreased] hearing bilateral[ly]."  The diagnosis was 
mild neurosensory hearing loss, bilaterally.  He was advised 
to protect his ears.  Service medical records also include 
two graphical representations of audiometric evaluation data 
showing puretone thresholds, in decibels, from 500 Hertz 
through 4000 Hertz and from 500 Hertz through 6000 Hertz, one 
dated in May 1970 and the other undated.  See Colvin v. 
Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions); Kelly v. Brown, 7 Vet. App. 471 (1995) 
(the Board may not interpret graphical representations of 
audiometric data).  Thereafter, an October 1970 treatment 
record shows that the veteran complained that his right ear 
was bleeding.  The diagnosis was external otitis with 
bleeding from scratching.  Next, on the occasion of his 
October 1970 separation examination, while the veteran 
reported a history of "running" ears, he did not complain 
of hearing loss or tinnitus.  Moreover, audiological 
examination at that time disclosed his pure tone thresholds, 
in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
N/A
0
LEFT
0
0
0
N/A
0

VA and private treatment records, as well as VA examination 
reports, dated from December 1981 to November 1997, were 
received by the RO.  Some of these records include the 
veteran's claim that he had ear damage and/or bleeding from 
the ears because of exposure to explosions and/or cannon-fire 
during his service in the Republic of Vietnam.  See private 
treatment records dated in December 1981 and November 1995; 
January 1997 letter from Mary C. James, Med/LPC; and VA 
treatment records dated in November 1991 and March 1992.

At the June 1997 VA audiological examination, the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
25
50
LEFT
10
10
15
50
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear. 

At the November 1997 VA audiological examination, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
45
50
LEFT
5
10
5
45
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
Additionally, the examiner noted that the veteran reported 
that, while in military service, he had been exposed to a 
"significant" amount of noise working in demolitions and in 
minesweeping while a combat engineer, as well as from weapons 
fire while in combat.  Moreover, the veteran reported that he 
had been exposed to a "significant" amount of noise since 
military service working as a mechanic and by using lawn 
mowers.  The examiner opined that "[c]onfiguration of pure 
tone threshold . . . is consistent with a hearing loss of 
noise-induced etiology."

The veteran testified at a personal hearing before the 
undersigned in June 1999.  He said that his current hearing 
loss and tinnitus first began while in military service and 
had progressively worsened.  Specifically, he reported that 
while in the Republic of Vietnam he was assigned to artillery 
units as a combat engineer and he was frequently around "105 
rounds" that were being fired.  He reported that he was 
frequently within 25 yards of five or six howitzers while 
they were being fired.  Moreover, on one occasion in 1970, he 
awoke after a night of constant artillery fire to discover 
dried blood in both ears and down the side of his face.  
Following this incident, he experienced hearing loss and 
ringing in his ears.  However, while his hearing seemed to 
return to normal a few months later, he continued to hear a 
ringing in his ears.  While stationed in Vietnam he was not 
issued hearing protection.  He reported that his job as a 
combat engineer also included blowing up unexploded artillery 
rounds.  Following military service, he continued to 
experience ringing in his ears.  

What is significant about the veteran's service medical 
records is that they include audiograms that appear to show 
decreased thresholds and clinical assessments of hearing 
loss.  Specifically, the veteran was found to have a 
neurosensory loss, bilaterally.  This is significant because 
sensorineural hearing loss is viewed as an organic disease of 
the nervous system that is a "chronic" disease by 
definition.  38 C.F.R. § 3.309(a) (1999).  Consequently, 
because a "chronic" disease was shown in service, 
manifestations of the same process after service are to 
service connected, unless the latter manifestations are 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).  Absent the presentation of clear evidence 
of an intercurrent cause, and because the veteran was found 
to have sensorineural hearing loss in 1997, just as was found 
in service, the Board finds that the preponderance of the 
evidence is in favor of the claim of service connection.  
Although his separation examination does not reflect hearing 
loss, the clear diagnosis made in service and on subsequent 
VA examinations are of greater evidentiary weight.  Since the 
veteran meets 38 C.F.R. § 3.385 in both ears, the Board finds 
that the evidence supports a grant of service connection.

As for the claim of service connection for tinnitus, the 
Board notes that tinnitus is usually associated with a 
conductive or sensorineural loss of hearing.  HARRISON'S 
PRINCIPLES OF INTERNAL MEDICINE 178 (14th ed. 1998).  Because 
the pathophysiology of tinnitus is not well understood, 
"[t]he cause of the tinnitus can usually be determined by 
finding the cause of the associated hearing loss."  Id.  
Consequently, the Board finds that the likely cause of the 
veteran's tinnitus is the same as his sensorineural hearing 
loss.  Since the hearing loss began in service, a reasonable 
conclusion is that the tinnitus began in service too.  


ORDER

Service connection for chronic headaches is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Turning to the veteran's claim of service connection 
peripheral neuropathy due to herbicide exposure, the Board 
notes that the veteran testified at the June 1999 personal 
hearing that Dr. James W. Thompson, from Bridgewater, 
Virginia, told him that he had peripheral neuropathy and that 
this peripheral neuropathy was caused by his exposure to 
Agent Orange.  However, a copy of such a diagnosis and nexus 
statement from Dr. Thompson or any other physician does not 
appear in the record.  Tellingly, such medical opinion would 
be the kind of evidence necessary to make this claim well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Board therefore finds that further action is required before 
final appellate review may be accomplished.  This is so 
because VA has not fulfilled its duty under 38 U.S.C.A. 
§ 5103 (West 1991) to notify the veteran of the evidence 
necessary to complete his application.  Robinette, supra.

Lastly, turning to the issue of service connection for PTSD, 
the Board notes that it does not appear that all of the VA 
treatment records pertinent to this issue have been obtained 
for review.  The veteran testified at the June 1999 personal 
hearing that VA physicians at both the Salem and Richmond VA 
medical centers (VAMCs) had diagnosed him with PTSD.  While 
the record shows that the RO obtained the veteran's treatment 
records on file with the Richmond VAMC, the Board is unable 
to locate any treatment records from the Salem VAMC.  Because 
VA adjudicators are deemed to have constructive notice of 
such records, see Bell v. Derwinski, 2 Vet. App. 611 (1992), 
and VAOPGCPREC 12-95 (1995), this issue must be remanded so 
that the RO can make an effort to obtain copies of the 
missing records so that they can be given full consideration 
in the adjudicatory process.  38 C.F.R. § 19.9 (1999).

These issues are REMANDED for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.

2.  As to the claim of service connection 
for PTSD, the RO should obtain and 
associate with the record all treatment 
records on file with the Salem and 
Richmond VA medical centers that are not 
already part of the record.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

3.  As to the claim of service connection 
for peripheral neuropathy due to 
herbicide exposure, the veteran should be 
advised of information needed in order to 
complete his application for service 
connection.  Specifically, "where the 
determinative issue involves medical 
causation or a medical diagnosis, 
competent medical evidence to the effect 
that the claim is 'plausible' or 
'possible' is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  This 
sort of evidence includes any statement 
by a physician showing a medical nexus 
between currently diagnosed peripheral 
neuropathy and military service, 
including the veteran's alleged exposure 
to herbicides.  The veteran should be 
given the opportunity to attempt to 
secure such a statement from the 
physician about whom he testified in June 
1999 or any other medical professional, 
and associate it with the record on 
appeal.

4.  The RO should then review the 
remanded claims.  If the RO determines 
that either of the remanded issues is 
well grounded, further evidentiary 
development necessary to fulfill the duty 
to assist should be undertaken.  38 
U.S.C.A. § 5107 (West 1991).  If any 
benefit sought is denied, both the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



